Citation Nr: 1722284	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-06 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to March 1971, with additional service in the Army Reserves and Alabama National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In January 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

In a June 2015 decision, the Board denied the Veteran's claim for service connection for hypertension.  The Veteran thereafter appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2015 Order, the Court granted a Joint Motion for Remand (JMR), vacated the June 2015 Board decision regarding the issue of service connection for hypertension, and remanded the matter for readjudication consistent with the motion.

In August 2016 the claim returned to the Board and was remanded for further development consistent with the substance of the JMR.  There has not been substantial compliance with the mandates of that remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2016 the Board remanded the claim pursuant to an order by the Court granting a JMR.  The Board's remand sought a VA examination for hypertension and an opinion as to the likely etiology of the hypertension.  With regard to the herbicide exposure question the examiner was directed to specifically comment upon the National Academy of Sciences conclusion that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.

The Veteran was provided a VA examination for hypertension in August 2016 and opinions were provided in August 2016 and March 2017, but the Board finds the opinion was not responsive to the Board's directives.  

In the March 2017 opinion the examiner provided that the medical literature the Board referenced only contained one statement relative to the claim: "[t]he single new conclusion was that there is limited or suggestive evidence of a scientifically meaningful association of stroke with exposure to the chemicals in question."  This is not responsive to the Board's remand, as the remand did not seek an opinion on the association between herbicide exposure and strokes.  Furthermore the opinion's contention that there was only one statement relative to the claim is inaccurate.  In the Court's JMR the parties agreed that the Veterans and Agent Orange: Update 2012, published by the National Academy of Sciences (NAS) Institute of Medicine (IOM) suggests an association between herbicide exposure and hypertension.  Indeed the text of the report states "[t]here is limited or suggestive evidence of an association between the chemicals of interest and type 2 diabetes, hypertension, ischemic heart disease, and now stroke."  While the update may have added stroke, which again is not the basis of this claim, it also clearly recognizes limited and suggestive evidence regarding hypertension.  See Nat'l Acad. Of Sci., Inst. Of Med., Veterans & Agent Orange: Update 2012 (2013) (Update).

The March 2017 opinion regarding causation and/or aggravation of the Veteran's hypertension due to his service-connected diabetes mellitus provides that the main role diabetes plays in hypertension development is through affecting renal function in adverse ways.  The examiner provided that a review of the Veteran's renal function from 2011 to present indicates no evidence of renal disease related to diabetes mellitus.  While the Board finds that this opinion addresses the issue of causation, it does not expressly provide an opinion regarding any aggravation that the Veteran's diabetes mellitus has on his hypertension.  Therefore, an addendum opinion must be obtained with an adequate rationale addressing this question of aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the March 2017 examiner (or, if unavailable, from medical professionals with appropriate expertise).  The Veteran's VBMS and Virtual VA files should be made available to the examiners for review in connection with the opinion.

If the examiner determines that opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA medical examination.

Based on review of the record (and examination if conducted), and a review of the cited medical literature, the examiner should answer the following questions.

(a)  Is it at least as likely as not (50 percent probability or better), that any currently diagnosed hypertension, had its onset in service or is casually related to service to include exposure to herbicides in Vietnam?

In answering the question, the examiner should specifically comment upon the National Academy of Sciences conclusion that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See National Academy of Science Institute of Medicine, Veterans & Agent Orange: Update 2012 (2013).

(b)  Is it at least as likely as not (50 percent probability or better) that the claimed hypertension was aggravated by the service-connected diabetes mellitus?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A complete and detailed rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




